                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

ROBERT CAMPBELL,                                  §
                                                  §
                Plaintiff,                        §    CIVIL ACTION NO. 6:19-CV-00071-RWS
                                                  §
v.                                                §
                                                  §
FNU PONSEI, et al.,                               §
                                                  §
                Defendants.                       §

                                              ORDER

       Plaintiff Robert Campbell, a prisoner confined at the Michael Unit within the Texas

Department of Criminal Justice proceeding pro se, filed this civil rights action through a motion

for emergency placement into safekeeping. The case was referred to the United States Magistrate

Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the Amended Order for the Adoption of Local

Rules for the Assignment of Duties to United States Magistrate Judges.

       Plaintiff filed a motion to voluntarily dismiss his case. Docket No. 10. Judge Mitchell

issued a Report (Docket No. 11), recommending the motion be granted and that Plaintiff’s case

should be dismissed without prejudice.      A copy of the Magistrate Judge’s Report was sent to

Plaintiff at his last known address; return receipt requested.

       To date, no objections to the Report have been received. Plaintiff has not communicated

with the Court since he filed his motion to voluntary dismiss his case and has not filed a notice of

a change of address. Because Plaintiff failed to file objections to Judge Mitchell’s Report, he is

not entitled to de novo review by the District Judge of those findings, conclusions and

recommendations and, except upon grounds of plain error, he is barred from appellate review of

the unobjected-to proposed factual findings and legal conclusions accepted and adopted by the
district court. 28 U.S.C. § 636(b)(1)(C); Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415,

1430 (5th Cir. 1996) (en banc).

       Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

Magistrate Judge and agrees with the report of the Magistrate Judge. See United States v. Raddatz,

447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s

proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

sound discretion of the judge warrants. . . .’ ’) (quoting Mathews v. Weber, 23 U.S. 261, 275

(1976)). Upon such review, the court has determined that the Report of the Magistrate Judge is
    .
correct. Accordingly, it is

       ORDERED the Report of the Magistrate Judge (Docket No. 11), is ADOPTED as the

opinion of the Court. Further, it is

       ORDERED the above-styled civil action is DISMISSED WITHOUT PREJUDICE on

Plaintiff’s own motion. Finally, it is

       ORDERED that any and all motions that may be pending in this cause of action are hereby

DENIED AS MOOT.

       So ORDERED and SIGNED this 18th day of September, 2019.




                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
